              Case 2:12-cr-00185-TLN Document 383 Filed 12/10/20 Page 1 of 2



 1   Michael E. Hansen [SBN 191737]
     Attorney-at-Law
 2   711 Ninth Street, Suite 100
     Sacramento, CA 95814
 3   916.438.7711
     Fax 916.864.1359
 4
     Attorney for Defendant
 5   ROBB CHEAL
 6
 7
                          IN THE UNITED STATES DISTRICT COURT
 8
                   IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                        ) Case No.: 2:12-cr-0185 TLN
                                                      )
11                          Plaintiff,                ) STIPULATION AND ORDER TO
                                                      ) CONTINUE STATUS CONFERENCE
12           vs.                                      )
                                                      )
13   ROBB CHEAL,                                      )
                                                      )
14                          Defendants.               )
                                                      )
15
16
             IT IS HEREBY STIPULATED by and between the parties hereto through their
17
     respective counsel, Jason Hitt, Assistant United States Attorney, attorney for plaintiff, and
18
     Michael E. Hansen, attorney for defendant Robb Cheal, that the previously scheduled status
19
     conference date of December 17, 2020, be vacated and the matter set for status conference on
20
     March 25, 2021 at 9:30 a.m.
21
             This continuance is requested because defense counsel needs time to review discovery in
22
     this case. The amount of discovery is voluminous. Also, the coronavirus pandemic warrants a
23
     continuance. The matter is post-plea and does not require an exclusion of time.
24
             The Government concurs with this request.
25
             Accordingly, the parties respectfully request the Court adopt this proposed stipulation.
26
     /////
27
             IT IS SO STIPULATED.
28



                                                  1
     Stipulation and Order to Continue Status Conference
               Case 2:12-cr-00185-TLN Document 383 Filed 12/10/20 Page 2 of 2



 1   Dated: December 9, 2020                               Respectfully submitted,
 2                                                         /s/ Michael E. Hansen
                                                           MICHAEL E. HANSEN
 3                                                         Attorney for Defendant
                                                           ROBB CHEAL
 4
     Dated: December 9, 2020                               McGREGOR SCOTT
 5                                                         United States Attorney
 6                                                         By: /s/ Michael E. Hansen for
                                                           JASON HITT
 7                                                         Assistant U.S. Attorney
                                                           Attorney for Plaintiff
 8
 9                                              ORDER
10                  The Court, having received, read, and considered the stipulation of the parties,
11   and good cause appearing therefrom, adopts the stipulation of the parties in its entirety as its
12   order.
13                  It is further ordered that the December 17, 2020, status conference shall be
14   continued until March 25, 2021, at 9:30 a.m.
15            IT IS SO ORDERED.
16
     DATED: December 10, 2020
17
                                                             Troy L. Nunley
18                                                           United States District Judge
19
20
21
22
23
24
25
26
27
28



                                                  2
     Stipulation and Order to Continue Status Conference
